~ ry ~ 1 1» iii
Ao 24513 (Rev. 05/15/2018) Judgmem in a criminal Perry ease (Modirled) " ` " ' ` ' ' ""P`§ge 1 Or1

SOUTl-IERN DISTRICT OF CALIFORNIA

 

United states Or America JUDGMENT IN"XCRIMINAL CASE `
V_ (For Offenses Cornrnittecl On or A_tter November l, 1987)

 

Jesus Alberto LOpeZ_OSuna Case Number: 3:lS-mj -22214-RBB

Roxana Sandoval
Dej%ndant ’s Attorney

 

REGISTRA'I`ION NO. 79993298

THE DEFENDANT:
|Z pleaded guilty to count(s) l Of COrIlplaint

 

|:i Was found guilty to count(s)
after a plea of not guilty. '
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s!
811325 ILLEGAL ENTRY (Misdemeanor) l

[| l`he defendant has been found not guilty on count(s)

 

[| Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
TIME SERVED

Assessmenti 310 WAIVED lX| Fine: WAIVED

E Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

|:l Court recommends defendant be deported/removed With relative, - charged in case

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendant's economic circumstances

Thursday, October 18, 2018
Date of lmposition of Sentence

w

HONORABLE RUBEN B. BROOKS
UNITED STATES MAGISTRATE JUDGE

 

3;13-mj-22214-WVG

